ABBATE, Judge
DECISION
The defendant in this case moved the Court to dismiss the second charge of the indictment on the ground that there was no evidence presented before the grand jury to sustain the charge in violation of Section 288(a) of the Penal Code of Guam. Defense counsel urges upon this Court the dismissal of the second charge on the ground that the grand jury minutes are simply void of displaying a probable cause.
In motions of this nature, this Court sees no compelling reason why the second charge of the indictment should be set aside. There is, from the reading of the grand jury minutes, a reasonable probability of the defendant’s guilt. As set forth in People v. Jablon, 314 P.2d 824, the court held that if there is some evidence , to support the *308indictment, the courts will not inquire into its sufficiency. An indictment will be set aside when there is no evidence that a crime has been committed or there is no evidence to connect the defendant with the crime shown to have been committed.
In view of the foregoing, the motion to dismiss the second charge of the indictment is hereby denied.
So ordered.